Citation Nr: 1729979	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-24 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of reduction of the assigned rating for service connected ischemic heart disease status post pacemaker implant from 60 percent to 30 percent effective from July 12, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1969 to February 1971, including service in Vietnam from September 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the disability rating for the Veteran's service connected heart disability (ischemic heart disease post pacemaker implant) from 60 percent to 30 percent effective July 12, 2012.

In February 2014, the Veteran testified at a hearing at the Waco RO before a Decision Review Officer. The transcript is of record.  


FINDING OF FACT

1. The RO did not propose reduction of the evaluation of the Veteran's ischemic heart disease post pacemaker implant disability from 60 to 30 percent, prior to effectuating the reduction, which resulted in a decrease in compensation being paid.


CONCLUSION OF LAW

1. Restoration of the 60 percent disability rating for ischemic heart disease post pacemaker implant disability is warranted. 38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.344, 3.500, Diagnostic Code 7018-7005 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Here, the Board notes that the issue on appeal stems from disagreement with 38 C.F.R. § 3.105 (e) reduction and is not based upon a claim or application for benefits. As discussed more fully below, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements. See 38 C.F.R. § 3.105 (e), (i). 

Given the favorable outcome of this decision (restoration of 60 percent rating for ischemic heart disease post pacemaker implant disability), no conceivable prejudice to the Veteran could result from this decision regarding that claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Reduction of Disability Benefit

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155 (West 2014). The Court has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999) (internal citations omitted).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that such improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work. Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections. Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344(a). It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. This applies to treatment of intercurrent diseases and exacerbations. Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis for reduction. Ratings on account of diseases subject to temporary or episodic improvement, e.g., many skin diseases, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Id.

If doubt remains, after according due consideration to all the evidence developed, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ___ months from this date, § 3.344." 38 C.F.R. § 3.344(b).

However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. §3.105(e) (2016).

In September 2006, the RO granted service connection for ischemic heart disease post pacemaker implant disability and assigned a 10 percent disability rating under DC 7018-7005. In a subsequent January 2011 decision, the RO increased the disability rating to 60 percent, effective from August 30, 2010.  

In August 2012, the RO issued a rating decision in which it decreased the evaluation of the Veteran's ischemic heart disease post pacemaker implant disability to 30 percent, effective July 12, 2012. In that decision, the RO indicated that the July 2012 VA examination report indicated a greater stand alone cardiac METs function than had been previously determined. This reduction resulted in a reduction of compensation benefits being paid, reducing the Veteran's combined evaluation for compensation from 80 to 70 percent. 

Relevant law and regulations require that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided in 38 C.F.R. § 3.105 (i), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. See 38 C.F.R. § 3.105 (e).

In the advance written notice concerning proposed actions under 38 C.F.R. § 3.105 (e), the beneficiary will be informed that he will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice. If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date. The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility. If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action. See 38 C.F.R. § 3.105 (i)(1).

Following the pre-determination procedures specified in 38 C.F.R. § 3.105 (e) and (i), final action will be taken. If a pre-determination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development. A written notice of the final action shall be issued to the beneficiary and his representative, setting forth the reasons therefor and the evidence upon which it is based. Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. See 38 C.F.R. 
 § 3.105(i)(2).

In this case the RO, in the August 2012 rating decision, simply effectuated the reduction in the evaluation of the Veteran's ischemic heart disease post pacemaker implant disability following the provision of a July 2012 VA examination.  The RO did not follow the due process procedures set forth in 38 C.F.R. § 3.105 (e) regarding providing him notice or the opportunity for a hearing. This action resulted in the Veteran's combined evaluation for compensation being decreased from 80 percent to 70 percent, effective July 12, 2012. Thus, the assignment of the lower evaluation resulted in a reduction of compensation payments and the reduction procedures of 38 C.F.R. § 3.105 (e) apply. See VAOPGCPREC 71-91.

The Court has held on a number of occasions that VA is not free to ignore regulations that the Secretary has promulgated consistent with his statutory authority, but rather that VA is required to apply all relevant statutes and regulations appropriate to the particular case before it. See Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994). The Court has further held that a rating reducing the evaluation assigned a service-connected disability is void ab initio where VA has failed to follow the due process procedures pertaining to such reductions. See Schafrath v. Derwinski, 1 Vet. App. 589, 595-96 (1991) (noting that implicit in the regulations pertaining to rating reductions is that a service-connected rating reduction is invalid if the procedures are not followed).

Therefore, the Board finds that the reduction from 60 percent to 30 percent for the Veteran's ischemic heart disease post pacemaker implant disability was improper. As outlined above, at a minimum, in order to effectuate a reduction, VA must provide the Veteran notice of the proposed reduction prior thereto. In this case, the RO merely effectuated a reduction with no prior notice to the Veteran. Accordingly, as the regulatory provisions governing reductions were not followed, the reductions were improper and are void ab initio. Accordingly, an evaluation of 60 percent for the ischemic heart disease post pacemaker implant disability is restored. See 38 C.F.R. § 3.105 (e). 



ORDER

A 60 percent evaluation for the ischemic heart disease post pacemaker implant disability is restored.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


